Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on Dec. 17, 2020 with respect to claims 1, 2, 5, 6, 8 – 14, 16, 17, 19 and 21 - 27 have been considered but are not persuasive.

The applicant’s argument, “The office relies upon Bala to teach – geofence environment that comprises a target region and a first geofence surrounding the target. Dhanani to teach – a first polling rate…..a second polling rate associated with locations inside the first geofence but outside the target region, and third polling rate….. and Bates to teach the – user-defined boundaries that were input via a mobile device, for claim 1:, on page 8 and 
The applicant’s argument, ““independent claim 13, althought different, recites features similar to above discussed features for claim 1, and is distinguishable from the cited references for at least similar reasons”, on page 11.

The examiners response, “in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Bala discloses, a wireless communication system and method poll subscribers based on a movement history for the subscribers. Movement information for subscribers is stored and analyzed to determine the likely current location(s) for a subscriber.  Polling is performed based on a result of analyzing the movement information – ABSTRACT, Figs. 1/200 – 4, paragraph 0019, 0020. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers – paragraphs 0008, 0022, 0040. Polling is the procedure typically used to identify the location of subscribers in the system – paragraph 0016.

At the same time, Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069).

At the same time, Bates teaches, a portable phone is equipped with a position detector that detects the geographical position of the portable phone, and the function of the phone can be changed according to its geographical position. One or more "regions" may be defined by the user of the portable phone, and the ring parameters for each region may be set independently of the other regions (ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031). A user to define a geographical region in step 410 of FIG. 4 takes advantage of the on-board position detector 220 within portable phone 200 to allow a user to dynamically define a region of interest (paragraph 0032).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of combined Bala and Dhanani (combined Bala and Dhanani, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of combined Bala and Dhanani would have incorporated, a user defined boundaries via a mobile device of Bates (Bates, ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031, 0032) for or a user to define different "regions" and to have 
their phone function differently according to which region the phone is in (Bates, paragraph 0005)”.


The examiner’s response, “in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Bala discloses, a wireless communication system and method poll subscribers based on a movement history for the subscribers. Movement information for subscribers is stored and analyzed to determine the likely current location(s) for a subscriber.  Polling is performed based on a result of analyzing the movement information – ABSTRACT, Figs. 1/200 – 4, paragraph 0019, 0020. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers – paragraphs 0008, 0022, 0040. Polling is the procedure typically used to identify the location of subscribers in the system – paragraph 0016.

At the same time, Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069)”.

The applicant’s argument, “claim 19 is therefore allowable for at least these reasons”, on page 11.

The examiner’s response, “in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Bala discloses, a wireless communication system and method poll subscribers based on a movement history for the subscribers. Movement information for subscribers is stored and analyzed to determine the likely current location(s) for a subscriber.  Polling is performed based on a result of analyzing the movement information – ABSTRACT, Figs. 1/200 – 4, paragraph 0019, 0020. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers – paragraphs 0008, 0022, 0040. Polling is the procedure typically used to identify the location of subscribers in the system – paragraph 0016.

At the same time, Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069)”.




Claim 27 is newly added.
Claims 3, 4, 7, 15, 18 and 20 are canceled.

Examiner’s Note
The examiner had tried to reach an attorney of record for compact prosecution and left number of messages, but no one had replied the messages.
Independent claims 1, 13 and 19 are claiming different features. Please refer note below:

Claim 1

Three regions – outside the first geofence, inside the first geofence but outside the target and inside the target region.

It has NO power consumption as independent claim 13.

Determining polling rate to determine next location of the mobile.

Claim 13

No polling rate as in claim 1, 

Determining power consumption rate to determine a next location of the mobile 

Claim 19

It has NO power consumption as independent claim 13.

Determining (first or second poling rate) to determine next location of the mobile.

Claim 19 does not have user-defined boundaries that are in claims 1 and 13.

It is suggested to make all the independent claims claiming similar features.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,187,748 B1 Jan. 22, 2019. Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 1 of current application is as below:

A method comprising: 

determining, based on one or more user-defined boundaries that were input via a mobile device, a geofence environment that comprises a target region and a first geofence surrounding the target region; 

storing information indicating a plurality of polling rates comprising: 

a first polling rate associated with locations outside the first geofence, 
a second polling rate associated with locations inside the first geofence but outside the target region, and
a third polling rate for locations inside the target region; 

determining, based on the information and a current location of the mobile device, a polling rate from the plurality of polling rates; and 

using the determined polling rate to determine a next location of the mobile device.

Claim 13 of current application is as below:

A method comprising: 

determining, based on receiving one or more user-defined boundaries input via a mobile device, a geofence environment that comprises a target region and a first geofence surrounding the target region

storing information indicating a plurality of power consumption rates comprising: 4Application No. 16/212,774Docket No.: 007412.04323\US After Final Office Action of March 10, 2020 

a first power consumption rate associated with locations outside the first geofence, 

a second power consumption rate associated with locations inside the first geofence but outside the target region, and 

a third power consumption rate associated with locations inside the target region; 

determining, based on the information and a current location of a mobile device, a power consumption rate from the plurality of power consumption rates; and using the power consumption rate to determine a next location of the mobile device.

Claim 19 of current application is as below:

A method comprising: 

determining, based on determining a current location of a mobile device, a first geofence that surrounds the current location;  

storing information indicating: 

a first polling rate associated with locations inside the first geofence and 

a second polling rate associated with locations outside of the first geofence; and 
selecting, based on the information and the current location, the first polling rate or the second polling rate to determine a next location of the mobile 

Claim 1 of US Patent. 10,187,748 is as below:

A method comprising: 
determining, for a geofence environment that includes: 
a target region, a first geofence surrounding the target region, and 
a second geofence surrounding the target region, the second geofence located 
closer to the target region than the first geofence, 
whether a computing device is located: outside the first geofence, between the first and second geofences, or inside the second geofence;  
identifying a first location determination mode available to the computing device for determining a location of the computing device;  
identifying a second location determination mode available to the computing device for determining a location of the computing device, wherein the second location determination mode consumes less power than the first location determination mode;  
selecting, between the first location determination mode and the second location determination mode, based on the determination of the location of the computing device with respect to the geofence environment; and 
determining a next location of the computing device using the first location determination mode operating at a first polling rate if the computing device is located between the first and second geofences, and determining the next location of the computing device using the first location determination mode operating at a second polling rate greater than the first polling rate if the computing device is located inside the second geofence.

Here, it is obvious modification from claim 1 of allowed US patent and come up with the language of current application’s claims 1, 13 and 19 by deleting and rewording the features from claim 1 of allowed US patent. Dependent claims on independent claims 1, 13 and 19 of current application is also rejected over claims of U.S. Patent No. 10,187,748 B1 Jan. 22, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable by 
Bala US PGPub: US 2002/0068580 A1 Jun. 6, 2002 in view of
Dhanani US PGPub: US 2011/0054780 A1 Mar. 3, 2011.

Regarding claim 19, Bala discloses, 

a method (a wireless communication system and method poll subscribers based on a movement history for the subscribers. Movement information for subscribers is stored and analyzed to determine the likely current location(s) for a subscriber.  Polling is performed based on a result of analyzing the movement information – ABSTRACT, Figs. 1/200 – 4, paragraph 0019, 0020. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers – paragraphs 0008, 0022, 0040. Polling is the procedure typically used to identify the location of subscribers in the system – paragraph 0016) comprising: 

determining (the invention is particularly useful when transmitters in a communication system cover very small areas, or microcells – paragraph 0023. Since the subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10 – Fig. 2, paragraph 0031), based on determining a current location of a mobile device (three areas A, B and C that are covered by the transmitters 16.  The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building– Fig. 2/16, paragraph 0041), a first geofence that surrounds the current location (coverage areas 21 corresponding to each transmitter 16 – Figs. 3/21, 4/21, paragraph 0042. The movement information for the subscriber is analyzed to determine the likely current location of the subscriber. A hierarchical list of probable current locations is determined where a first location in the list is the most likely current location for the subscriber – Fig. 1/200, paragraph 0019), 

storing information indicating a plurality of polling rates (a frequency of polling subscribers adjusted based on movement information for the subscribers – e.g., if the probability that a subscriber is located at a most likely location exceeds a predetermined threshold, a decision could be made not to poll the subscriber or to decrease the frequency of polling the subscriber. Conversely, if the probability that the subscriber is at any location does not exceed a threshold, a decision could be made to poll the subscriber more frequently – paragraphs 0008, 0022. The polling controller 14 control a frequency for polling a subscriber 19 based on movement information – paragraph 0040. The data processing system 20 also includes a memory 12, which can be one or more volatile and/or non-volatile memory devices, such as optical disk, magnetic media, semiconductor or other memory devices. A history analyzer 13 and polling controller 14 are also included for analyzing stored movement information relating to subscriber movement and controlling polling operations, respectively – Fig. 4/combined 12, 13 and 14, paragraphs 0026, 0027): 

selecting, a polling rate from the plurality of rates (a frequency for polling of subscribers can be adjusted based on movement information for the subscribers. Here, a frequency for polling reads on the claimed feature, the polling rate – paragraphs 0008, 0022, 0040. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers. If the likelihood that a given subscriber is at a particular location is high - i.e., exceeds a predetermined threshold, the subscriber may be polled less frequently than other subscribers whose current location can less certainly be anticipated. Here, the movement information of the subscribers is being determined – paragraphs 0008, 0022, 0040), to determine a next location of the computing device (movement information for a subscriber can include past locations for a subscriber, e.g., the identity of and number of times transmitters have successfully polled the subscriber, or future expected movement activity – paragraphs 0006, 0017. Other information can be stored as part of the movement information, such as registration information, the direction and speed of movement of the subscriber – for anticipating the subscriber’s future location – paragraph 0018);

determine the next location of the mobile device (determine the likely current locations for a subscriber - ABSTRACT, paragraphs 0002, 0006, 0019. The movement information for the subscriber is analyzed to determine the likely current location of the subscriber. A hierarchical list of probable current locations is determined where a first location in the list is the most likely current location for the subscriber – Fig. 1/200, paragraph 0019. The subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10. The communication system 10 keeps track of the current location of subscribers 19 to make the most efficient use of communication resources – Fig. 2, paragraph 0031. The areas A, B and C covered by the transmitters 16 need not be separated, but can be immediately adjacent to or overlap each other. The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building – paragraphs 0041, 0042),

but, does not disclose, a first polling rate associated with locations inside the first geofence, 
a second polling rate associated with locations outside the first geofence; and

selecting, based on the information and a current location of the mobile device, the first polling rate, or the second polling rate to determine a next location of the mobile device.

Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of Bala (Bala, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of Bala, would have incorporated the dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location of (Dhanani (Dhanani, Figs. 6 – 8, paragraphs 0055, 0066, 0071, 0077) to capture the arrival or departure of a mobile computing device at a location without excessively draining the battery, such as during times when a user is not moving (Dhanani, paragraph 0012) and the device 10 turn off continuous location tracking for about 30 minutes and preserve some battery life (Dhanani, paragraph 0064).

Regarding claim 27, Bala discloses all the claimed features,

but, does not disclose, the method of claim 19, further comprising: 
determining, based on the determining the current location of the mobile device, a second geofence that surrounds the first geofence and an intermediate region outside the first geofence but inside the second geofence; 

wherein the information further indicates a third polling rate associated with the intermediate region; and 
wherein the selecting comprises: selecting, based on the information and the current location, the first polling rate, the second polling rate, or the third polling rate to determine the next location of the mobile device.

Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of Bala (Bala, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of Bala, would have incorporated the dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location of (Dhanani (Dhanani, Figs. 6 – 8, paragraphs 0055, 0066, 0071, 0077) to capture the arrival or departure of a mobile computing device at a location without excessively draining the battery, such as during times when a user is not moving (Dhanani, paragraph 0012) and the device 10 turn off continuous location tracking for about 30 minutes and preserve some battery life (Dhanani, paragraph 0064).

Claims 1, 5, 8 – 13, 16, 17, 21 - 24 are rejected under 35 U.S.C. 103(a) as being unpatentable by 
Bala US PGPub: US 2002/0068580 A1 Jun. 6, 2002 in view of
Dhanani US PGPub: US 2011/0054780 A1 Mar. 3, 2011 and further in view of
Bates US PGPub: US 2006/0079243 A1 Apr. 13, 2006.

	Regarding claim 1, Bala discloses,

a method (a wireless communication system and method poll subscribers based on a movement history for the subscribers. Movement information for subscribers is stored and analyzed to determine the likely current location(s) for a subscriber.  Polling is performed based on a result of analyzing the movement information – ABSTRACT, Figs. 1/200 – 4, paragraph 0019, 0020. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers – paragraphs 0008, 0022, 0040. Polling is the procedure typically used to identify the location of subscribers in the system – paragraph 0016) comprising: 

determining, a geofence environment (the invention is particularly useful when transmitters in a communication system cover very small areas, or microcells – paragraph 0023. Since the subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10 – Fig. 2, paragraph 0031) that comprises

a target region (three areas A, B and C that are covered by the transmitters 16.  The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building– Fig. 2/16, paragraph 0041), and 
a first geofence surrounding the target region (coverage areas 21 corresponding to each transmitter 16 – Figs. 3/21, 4/21, paragraph 0042. The movement information for the subscriber is analyzed to determine the likely current location of the subscriber. A hierarchical list of probable current locations is determined where a first location in the list is the most likely current location for the subscriber – Fig. 1/200, paragraph 0019), 

storing information indicating a plurality of polling rates (a frequency of polling subscribers adjusted based on movement information for the subscribers – e.g., if the probability that a subscriber is located at a most likely location exceeds a predetermined threshold, a decision could be made not to poll the subscriber or to decrease the frequency of polling the subscriber. Conversely, if the probability that the subscriber is at any location does not exceed a threshold, a decision could be made to poll the subscriber more frequently – paragraphs 0008, 0022. The polling controller 14 control a frequency for polling a subscriber 19 based on movement information – paragraph 0040. The data processing system 20 also includes a memory 12, which can be one or more volatile and/or non-volatile memory devices, such as optical disk, magnetic media, semiconductor or other memory devices. A history analyzer 13 and polling controller 14 are also included for analyzing stored movement information relating to subscriber movement and controlling polling operations, respectively – Fig. 4/combined 12, 13 and 14, paragraphs 0026, 0027) comprising: 

determining, a polling rate from the plurality of rates (a frequency for polling of subscribers can be adjusted based on movement information for the subscribers. Here, a frequency for polling reads on the claimed feature, the polling rate – paragraphs 0008, 0022, 0040. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers. If the likelihood that a given subscriber is at a particular location is high - i.e., exceeds a predetermined threshold, the subscriber may be polled less frequently than other subscribers whose current location can less certainly be anticipated. Here, the movement information of the subscribers is being determined – paragraphs 0008, 0022, 0040), to determine a next location of the computing device (movement information for a subscriber can include past locations for a subscriber, e.g., the identity of and number of times transmitters have successfully polled the subscriber, or future expected movement activity – paragraphs 0006, 0017. Other information can be stored as part of the movement information, such as registration information, the direction and speed of movement of the subscriber – for anticipating the subscriber’s future location – paragraph 0018);

determine the next location of the mobile device (determine the likely current locations for a subscriber - ABSTRACT, paragraphs 0002, 0006, 0019. The movement information for the subscriber is analyzed to determine the likely current location of the subscriber. A hierarchical list of probable current locations is determined where a first location in the list is the most likely current location for the subscriber – Fig. 1/200, paragraph 0019. The subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10. The communication system 10 keeps track of the current location of subscribers 19 to make the most efficient use of communication resources – Fig. 2, paragraph 0031. The areas A, B and C covered by the transmitters 16 need not be separated, but can be immediately adjacent to or overlap each other. The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building – paragraphs 0041, 0042),

but, does not disclose, a first polling rate associated with locations outside the first geofence, 
a second polling rate associated with locations inside the first geofence but outside the target region, and
a third polling rate for locations inside the target region; 

determining, based on the information and a current location of the mobile device; and 

using the determined polling rate to determine a next location of the mobile device.

Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of Bala (Bala, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of Bala, would have incorporated the dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location of (Dhanani (Dhanani, Figs. 6 – 8, paragraphs 0055, 0066, 0071, 0077) to capture the arrival or departure of a mobile computing device at a location without excessively draining the battery, such as during times when a user is not moving (Dhanani, paragraph 0012) and the device 10 turn off continuous location tracking for about 30 minutes and preserve some battery life (Dhanani, paragraph 0064).

Both Bala and Dhanani discloses all the claimed features,

but, does not disclose, user-defined boundaries that were input via a mobile device.

Bates teaches, a portable phone is equipped with a position detector that detects the geographical position of the portable phone, and the function of the phone can be changed according to its geographical position. One or more "regions" may be defined by the user of the portable phone, and the ring parameters for each region may be set independently of the other regions (ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031). A user to define a geographical region in step 410 of FIG. 4 takes advantage of the on-board position detector 220 within portable phone 200 to allow a user to dynamically define a region of interest (paragraph 0032).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of combined Bala and Dhanani (combined Bala and Dhanani, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of combined Bala and Dhanani would have incorporated, a user defined boundaries via a mobile device of Bates (Bates, ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031, 0032) for or a user to define different "regions" and to have 
their phone function differently according to which region the phone is in (Bates, paragraph 0005).

Regarding claim 5, Bala discloses all the claimed features,

but, does not disclose, the method of claim 1, further comprising determining a power consumption rate of the mobile device, for use in determining the next location of the mobile device, that is based on the information.

Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of Bala (Bala, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of Bala, would have incorporated the dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location of (Dhanani (Dhanani, Figs. 6 – 8, paragraphs 0055, 0066, 0071, 0077) to capture the arrival or departure of a mobile computing device at a location without excessively draining the battery, such as during times when a user is not moving (Dhanani, paragraph 0012) and the device 10 turn off continuous location tracking for about 30 minutes and preserve some battery life (Dhanani, paragraph 0064).

Regarding claim 8, Bala discloses,

the method of claim 1, wherein the determining polling rate is also determined based on a time spent at the current location (polling frequencies could be adjusted for different periods, e.g., different times of day. For example, a subscriber may be polled less frequently at night as compared to during the day, depending on the relevant movement information for the subscriber – paragraph 0022).

Regarding claim 9, Bala discloses,

the method of claim 1, further comprising decreasing the determined polling rate as a time spent at the current location increases (polling frequencies could be adjusted for different periods, e.g., different times of day. For example, a subscriber may be polled less frequently at night as compared to during the day, depending on the relevant movement information for the subscriber – paragraph 0022).

Regarding claim 10, Bala discloses,

the method of claim 1, wherein the first geofence comprises a non-cirular boundary (the subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10. The communication system 10 keeps track of the current location of subscribers 19 to make the most efficient use of communication resources – Fig. 2, paragraph 0031. The areas A, B and C covered by the transmitters 16 need not be separated, but can be immediately adjacent to or overlap each other. The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building. Here, smaller areas such as a single floor in a building, reads on the claimed feature a non-circular boundary – paragraphs 0041, 0042).

Regarding claim 11, Bala discloses,

the method of claim 1 further comprising determining a location determination mode, available to the mobile device, for determining the current location of the mobile device (the subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10. The communication system 10 keeps track of the current location of subscribers 19 to make the most efficient use of communication resources, reads on the claimed feature, determining the current location of the mobile device – Fig. 2, paragraph 0031. The areas A, B and C covered by the transmitters 16 need not be separated, but can be immediately adjacent to or overlap each other. The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building – paragraphs 0041, 0042).

Regarding claim 12, Bala discloses,

the method of claim 1, further comprising determining the current location of the mobile device via one or more of: a global positioning system GPS location determination mode (the subscriber’s location is determined by a global positioning device GPS device or the location, or coverage area or identity of the transmitters that successfully polled the subscriber– paragraphs 0017, 0034), a Wireless Fidelity WiFi location determination mode, or a Cell Tower location determination mode (the subscriber’s location is determined by a global positioning device GPS device or the location, or coverage area or identity of the transmitters that successfully polled the subscriber– paragraphs 0017, 0034),

but, does not disclose, a wireless fidelity WiFi location determination mode.

Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of Bala (Bala, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of Bala, would have incorporated the dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location of (Dhanani (Dhanani, Figs. 6 – 8, paragraphs 0055, 0066, 0071, 0077) to capture the arrival or departure of a mobile computing device at a location without excessively draining the battery, such as during times when a user is not moving (Dhanani, paragraph 0012) and the device 10 turn off continuous location tracking for about 30 minutes and preserve some battery life (Dhanani, paragraph 0064).

Regarding claim 13, Bala discloses,

a method (a wireless communication system and method poll subscribers based on a movement history for the subscribers. Movement information for subscribers is stored and analyzed to determine the likely current location(s) for a subscriber.  Polling is performed based on a result of analyzing the movement information – ABSTRACT, Figs. 1/200 – 4, paragraph 0019, 0020. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers – paragraphs 0008, 0022, 0040. Polling is the procedure typically used to identify the location of subscribers in the system – paragraph 0016) comprising: 

determining, a geofence environment (the invention is particularly useful when transmitters in a communication system cover very small areas, or microcells – paragraph 0023. Since the subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10 – Fig. 2, paragraph 0031) that comprises a target region (three areas A, B and C that are covered by the transmitters 16.  The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building– Fig. 2/16, paragraph 0041) and a first geofence surrounding the target region (coverage areas 21 corresponding to each transmitter 16 – Figs. 3/21, 4/21, paragraph 0042), a current location, of the computing device (determine the likely current locations for a subscriber - ABSTRACT, paragraphs 0002, 0006, 0019. The movement information for the subscriber is analyzed to determine the likely current location of the subscriber. A hierarchical list of probable current locations is determined where a first location in the list is the most likely current location for the subscriber – Fig. 1/200, paragraph 0019): 

storing information indicating a plurality of power consumption rates (a frequency of polling subscribers adjusted based on movement information for the subscribers – e.g., if the probability that a subscriber is located at a most likely location exceeds a predetermined threshold, a decision could be made not to poll the subscriber or to decrease the frequency of polling the subscriber. Conversely, if the probability that the subscriber is at any location does not exceed a threshold, a decision could be made to poll the subscriber more frequently. Here, less frequency of polling requires less power consumption rate and more frequency of polling requires more power consumption rate – paragraphs 0008, 0022. The polling controller 14 control a frequency for polling a subscriber 19 based on movement information – paragraph 0040. The data processing system 20 also includes a memory 12, which can be one or more volatile and/or non-volatile memory devices, such as optical disk, magnetic media, semiconductor or other memory devices. A history analyzer 13 and polling controller 14 are also included for analyzing stored movement information relating to subscriber movement and controlling polling operations, respectively – Fig. 4/combined 12, 13 and 14, paragraphs 0026, 0027) comprising: 

determining, a power consumption rate from the plurality of power consumption rates (a frequency for polling of subscribers can be adjusted based on movement information for the subscribers. Here, a frequency for polling reads on the claimed feature, the polling rate – paragraphs 0008, 0022, 0040. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers. If the likelihood that a given subscriber is at a particular location is high - i.e., exceeds a predetermined threshold, the subscriber may be polled less frequently than other subscribers whose current location can less certainly be anticipated. Here, the movement information of the subscribers is being determined – paragraphs 0008, 0022, 0040), to determine a next location of the computing device (movement information for a subscriber can include past locations for a subscriber, e.g., the identity of and number of times transmitters have successfully polled the subscriber, or future expected movement activity – paragraphs 0006, 0017. Other information can be stored as part of the movement information, such as registration information, the direction and speed of movement of the subscriber – for anticipating the subscriber’s future location – paragraph 0018),

determining, the next location of the mobile device (determine the likely current locations for a subscriber - ABSTRACT, paragraphs 0002, 0006, 0019. The movement information for the subscriber is analyzed to determine the likely current location of the subscriber. A hierarchical list of probable current locations is determined where a first location in the list is the most likely current location for the subscriber – Fig. 1/200, paragraph 0019. The subscriber units are wireless communication devices, the subscriber units can be transported to different locations within, or outside of, a geographic area covered by transmitters 16 in the communication system 10. The communication system 10 keeps track of the current location of subscribers 19 to make the most efficient use of communication resources – Fig. 2, paragraph 0031. The areas A, B and C covered by the transmitters 16 need not be separated, but can be immediately adjacent to or overlap each other. The areas A, B and C can be wide geographic areas, such as an entire city or state, or smaller areas, such as a single floor in a building – paragraphs 0041, 0042),

but, does not disclose, a first power consumption rate associated with locations outside the first geofence, 
a second power consumption rate associated with locations inside the first geofence but outside the target region, and
a third power consumption rate for locations inside the target region; 

determining, based on the information and a current location of the mobile device; and 

using the power consumption rate to determine a next location of the mobile device.

Dhanani teaches, location tracking for mobile computing device. Dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location. For example, if a user is 50 miles away from an intended location, device 10 may poll every 20 minutes. If device 10 knows the velocity, then this duration may be calibrated even more. When a user is 10 miles away from a location, the periodic time may be decreased for polling to 5 minutes. After 5 minutes, the time may be reduced to 1 minute, etc. Continuous location tracking may be disabled at any point before or after steps 811, 813, 815, 817 or 819, in order to conserve battery power (Figs. 6 – 8, paragraphs 0055, 0066, 0071). Calculate a next time interval to poll cell/wiFi changes (Fig. 8/839, paragraph 0077). WiFi routers along with the predetermined locations may further comprise identifiers of one or more wireless access points at, near, in the vicinity of, or otherwise associated with the locations - e.g., cellular base station ID, a wi-fi router ID, etc., (paragraphs 0067, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of Bala (Bala, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of Bala, would have incorporated the dynamic polling may be based on the speed which device 10 is moving and a distance between the intended location and current location of (Dhanani (Dhanani, Figs. 6 – 8, paragraphs 0055, 0066, 0071, 0077) to capture the arrival or departure of a mobile computing device at a location without excessively draining the battery, such as during times when a user is not moving (Dhanani, paragraph 0012) and the device 10 turn off continuous location tracking for about 30 minutes and preserve some battery life (Dhanani, paragraph 0064).

Both Bala and Dhanani discloses all the claimed features,

but, does not disclose, user-defined boundaries that were input via a mobile device.

Bates teaches, a portable phone is equipped with a position detector that detects the geographical position of the portable phone, and the function of the phone can be changed according to its geographical position. One or more "regions" may be defined by the user of the portable phone, and the ring parameters for each region may be set independently of the other regions (ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031). A user to define a geographical region in step 410 of FIG. 4 takes advantage of the on-board position detector 220 within portable phone 200 to allow a user to dynamically define a region of interest (paragraph 0032).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of combined Bala and Dhanani (combined Bala and Dhanani, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of combined Bala and Dhanani would have incorporated, a user defined boundaries via a mobile device of Bates (Bates, ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031, 0032) for or a user to define different "regions" and to have 
their phone function differently according to which region the phone is in (Bates, paragraph 0005).

Regarding claim 16, Bala discloses,

the method of claim 13, further comprising using a polling rate, based on the current location (a frequency for polling of subscribers can be adjusted based on movement information for the subscribers. Here, a frequency for polling reads on the claimed feature, the polling rate – paragraphs 0008, 0022, 0040. A frequency for polling of subscribers can be adjusted based on movement information for the subscribers. If the likelihood that a given subscriber is at a particular location is high - i.e., exceeds a predetermined threshold, the subscriber may be polled less frequently than other subscribers whose current location can less certainly be anticipated. Here, the movement information of the subscribers is being determined – paragraphs 0008, 0022, 0040), to determine the next location of the mobile device (movement information for a subscriber can include past locations for a subscriber, e.g., the identity of and number of times transmitters have successfully polled the subscriber, or future expected movement activity – paragraphs 0006, 0017. Other information can be stored as part of the movement information, such as registration information, the direction and speed of movement of the subscriber – for anticipating the subscriber’s future location – paragraph 0018).

Regarding claim 17, Bala discloses,

the method of claim 13 further comprising: causing display of a map on the mobile device, wherein the map comprises a location of the target region; and
receiving, via the mobile device, user input via the displayed map.

Bala teaches, a portable phone is equipped with a position detector that detects the geographical position of the portable phone, and the function of the phone can be changed according to its geographical position. One or more "regions" may be defined by the user of the portable phone, and the ring parameters for each region may be set independently of the other regions (ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031). A user to define a geographical region in step 410 of FIG. 4 takes advantage of the on-board position detector 220 within portable phone 200 to allow a user to dynamically define a region of interest (paragraph 0032).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of combined Bala and Dhanani (combined Bala and Dhanani, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of combined Bala and Dhanani would have incorporated, a user defined boundaries via a mobile device of Bates (Bates, ABSTRACT, Figs. 1 – 6, paragraphs 0007, 0030, 0031, 0032) for or a user to define different "regions" and to have 
their phone function differently according to which region the phone is in (Bates, paragraph 0005).

Regarding claim 21, it is similar to claim 17 above and is rejected on same grounds.

Regarding claim 22, it is similar to claim 17 above and is rejected on same grounds.

Regarding claim 23, it is similar to claim 17 above and is rejected on same grounds.

Regarding claim 24, it is similar to claim 17 above and is rejected on same grounds.

Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable by 
Bala US PGPub: US 2002/0068580 A1 Jun. 6, 2002 in view of
Dhanani US PGPub: US 2011/0054780 A1 Mar. 3, 2011 in view of
Bates US PGPub: US 2006/0079243 A1 Apr. 13, 2006 and further in view of 
Yamashita US PGPub: US 2002/0072356 A1 Jun. 13, 2002.

Regarding claim 25, combined Bala, Dhanani and Bates discloses all the claimed features,

but, does not disclose, the method of claim 1, wherein the information further indicates: 
a first home automation operation associated with locations outside the first geofence, 
a second home automation operation associated with locations inside the first geofence but outside the target region, or 
a third home automation operation associated with locations inside the target region.

Yamashita teaches, automatic remote control system, where upon user defined control requirement – i.e., a distance from the current position to home is within 300 m, approaching the home, the control terminal 12 selects the control command – turn the air conditioner ON For example, the control target appliance 34 may be a television set, or door or garage door etc., at home (Figs. 1/12, 2, 7, 8, 12, 13, paragraphs 0144, 0145, 0205). If the user is going away from home, the mobile terminal detects this going-away, and automatically switches off the air conditioner at home (paragraph 0015). The mobile terminal can judge more complex control requirement, and carry out more complex control over the control target appliance (paragraphs 0101, 0170).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of combined Bala, Dhanani and Bates (combined Bala, Dhanani and Bates, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of combined Bala, Dhanani and Bates would have incorporated, automatic remote controlling home appliances of Yamashita (Yamashita, Figs. 1/12, 2, 7, 8, 12, 13, paragraphs 0015, 0101, 0144, 0145, 0170, 0205) for automatically and remotely controlling an appliance based on a positional relation between a mobile terminal and the appliance and other factors (Yamashita, paragraphs 0002, 0008).

Regarding claim 26, combined Bala, Dhanani and Bates discloses all the claimed features,

but, does not disclose, the method of claim 1, wherein the information further indicates a home automation operation that comprises comprise one or more of the following: an operation for a set-top-box STB, an operation for a home security system, an operation for a television, an operation for a thermostat, a command for a light, or an operation for a door of a home.

Yamashita teaches, automatic remote control system, where upon user defined control requirement – i.e., a distance from the current position to home is within 300 m, approaching the home, the control terminal 12 selects the control command – turn the air conditioner ON. For example, the control target appliance 34 may be a television set, or door or garage door etc., at home (Figs. 1/12, 2, 7, 8, 12, 13, paragraphs 0144, 0145, 0205). If the user is going away from home, the mobile terminal detects this going-away, and automatically switches off the air conditioner at home (paragraph 0015). The mobile terminal can judge more complex control requirement, and carry out more complex control over the control target appliance (paragraphs 0101, 0170).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polling is performed based on a result of analyzing the movement information, and a frequency for polling of subscribers can be adjusted based on movement information for the subscribers of combined Bala, Dhanani and Bates (combined Bala, Dhanani and Bates, ABSTRACT, Figs. 1/200 – 4, paragraph 0008, 0019, 0020, 0022, 0040), wherein the system of combined Bala, Dhanani and Bates would have incorporated, automatic remote controlling home appliances of Yamashita (Yamashita, Figs. 1/12, 2, 7, 8, 12, 13, paragraphs 0015, 0101, 0144, 0145, 0170, 0205) for automatically and remotely controlling an appliance based on a positional relation between a mobile terminal and the appliance and other factors (Yamashita, paragraphs 0002, 0008).
Allowable Subject Matter
Claims 2, 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH PATEL/Primary Examiner, Art Unit 2642